DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vlahos et al [US 2002/0133504 A1] in view of Zhang et al [US 2014/0369348 A1].
With regard to claim 1, Vlahos teaches a computer that generates a virtual database generated by integrating a plurality of databases, the computer comprising: a processor; a memory connected to the processor (see paragraph [0018]); 
a network interface connected to the processor; and a connection interface connected to the processor (see paragraph [0082], [0084], and [0089] and Figures 2, 3a, and 3b; the system has various connections including network connections for users to send queries and receive results as well as connection interfaces for connecting to various data sources to retrieve data if applicable), 
wherein the computer is connected to a plurality of databases systems managing a database and a cache memory system providing a cache area for storing data acquired from the database (see Figure 3a, paragraphs [0068] and [0069]; the system allows for a connection to a plurality of database systems where a cache area is provided for storing particular results for subsequent queries), 
the computer holds virtual database management information for managing a plurality of databases constituting the virtual database, cache management information used for cache control (see paragraphs [0069]-[0073]; the system can create a virtual 
and the processor specifies a plurality of target databases constituting the virtual database based on analysis results of a query and the virtual database management information when the query for referring to the virtual database is received, acquires data in which cache data is stored in the cache memory system, among pieces of data of the plurality of target databases, from the cache memory system, acquires data in which cache data is not stored in the cache memory system, among pieces of data of the plurality of target databases, from the plurality of target databases, generates the virtual database using the cache data acquired from the cache memory system and the data acquired from the plurality of specified databases (see paragraph [0082]-[0083]; the system knows which databases are part of the virtual database system and can determine which databases/virtual tables it needs to satisfy the user query and send appropriate queries to those sources where the system will analyze the cache to determine if the result/records are in cache first and use that result otherwise send request to the database source directly).
Vlahos teaches clean-up of cache but does not appear to explicitly teach latency information for managing a latency when data is acquired from the databases, calculates an evaluation value of the cache area based on the cache management information and the latency information in a case where the cache area for storing the data acquired from the plurality of target databases is not sufficient, selects the cache area from which cache data is to be deleted, based on the evaluation value, and stores the data acquired from the plurality of target databases in the selected cache area.
Zhang teaches latency information for managing a latency when data is acquired from the databases (see paragraphs [0019] and [0030]; latency information can be utilized as part of the information used to manage the cache).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the virtual database and caching system of Vlahos by utilizing various cache replacement/eviction techniques as taught by Zhang in order to utilize various information including latency information to determine which information is best to remove to minimize particular cache misses thus improving overall performance for those applications/systems that require that data for their queries/tasks.
Vlahos in view of Zhang teach calculates an evaluation value of the cache area based on the cache management information and the latency information in a case where the cache area for storing the data acquired from the plurality of target databases is not sufficient, selects the cache area from which cache data is to be deleted, based on the evaluation value, and stores the data acquired from the plurality of target databases in the selected cache area (see Vlahos, paragraph [0069]; see Zhang, paragraphs [0030]-[0038] and [0047]-[0048]; the system can perform an evaluation of the cache area based on the latency information and can identify cache areas that can be selected for deletion based on the evaluation value).

With regard to claim 2, Vlahos in view of Zhang teach wherein the latency information includes an entry constituted by an address of the cache area and the latency, and the processor measures an acquisition time required in a case where data 

With regard to claim 3, Vlahos in view of Zhang teach wherein the cache management information includes an entry constituted by an address of the cache area and an access frequency with respect to the cache area, and the processor calculates the evaluation value based on the access frequency of the cache area and the latency (see Vlahos, paragraph [0069];  Zhang, Figure 2 and paragraphs [0030]-[0038] and [0047]-[0048]; the system can perform an evaluation of the cache area based on the latency information and access frequency information and can identify cache areas that can be selected for deletion based on the evaluation value).

With regard to claim 4, Vlahos in view of Zhang teach wherein the cache management information is a list of addresses of the cache areas, and the processor calculates the evaluation value based on the order of the cache areas in the list and the latency (see Zhang, Figure 2 and paragraph [0047]; the system can determine the 

With regard to claims 6-9, these claims are substantially similar to claims 1-4 and are rejected for similar reasons as discussed above.



Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vlahos et al [US 2002/0133504 A1] in view of Zhang et al [US 2014/0369348 A1] in further view of Manzano Macho et al [US 2013/0159286 A1] and Swildens et al [US 6,754,706].
With regard to claim 5, Vlahos in view of Zhang teach all the claim limitations of claims 1 and 2 as discussed above.
Vlahos in view of Zhang do not appear to explicitly teach wherein the query includes information indicating whether or not measurement of the latency is performed, and the processor measures the latency in a case where the query including information for giving an instruction for measuring the latency is received, and selects the cache area from which the cache data to be deleted based on the cache management information in a case where the query not including information for giving an instruction for measuring the latency is received.
Manzano Macho teaches wherein the query includes information indicating whether or not measurement of the latency is performed, and the processor measures 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the caching management system of Vlahos in view of Zhang by providing means to determine whether the latency calculations will be measured for particular sessions as taught by Manzano Macho in order to allow the clients/users to decide how important their tasks/queries are thus allowing the system to be able to discern what QoS tasks to monitor and use such information such as latency to determine what cache information to keep, or discard in the case that the user’s queries/tasks are of little importance and have no QoS requirements.
Vlahos in view of Zhang in further view of Manzano Macho do not appear to explicitly teach selects the cache area from which the cache data to be deleted based on the cache management information in a case where the query not including information for giving an instruction for measuring the latency is received.
Swildens teaches a default value when latency does not exist (see col 8, lines 47-48; the system can utilize a default value when a measurement value is not obtained/not exist so that calculations with a latency variable can be performed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the caching management system and latency calculations of Vlahos in view of Zhang in further view of Manzano Macho by utilizing default values for latency as taught by Swildens in order to allow the 
Vlahos in view of Zhang in further view of Manzano Macho and Swildens teach selects the cache area from which the cache data to be deleted based on the cache management information in a case where the query not including information for giving an instruction for measuring the latency is received (see Swildens, col 8, lines 47-48; see Vlahos, paragraph [0069]; see Zhang, paragraphs [0030]-[0038] and [0047]-[0048]; see Manzano Macho, paragraph [0077]; the system can receive an indication that the user’s query will have the latency measured, and if not the system can provide a default value as appropriate when calculating the replacement index value to determine what to evict from cache).

With regard to claim 10, this claim is substantially similar to claim 5 and is rejected for similar reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        3/12/2021